DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O et al. [US 2021/0263671].
Regarding Claim 1, O teaches “A system, comprising: a device stack comprising a first set of stacked memory devices and a controller electrically coupled to, and stacked with, the first set of stacked memory devices, the first set of stacked memory devices comprising a plurality of memory cell arrays; and,” as [Fig. 1] (Fig. 1 shows a stacked memory system, each stack comprises a plurality of memory devices.)
“intra-device stack interconnect coupling the controller, a first memory device of the first set of stacked memory devices, and a second memory device of the first set of stacked memory device to each other, the controller to configure the first memory device to read a first block of data from a first at least one memory cell array and transmit the first block of data via the intra-device stack interconnect and to configure the second memory device to receive the first block of data directly from the first memory device and to write the first block of data to a second at least one memory cell array.” as “The stacked memory device 1000 in FIG. 1 may be implemented in a vertical stacking arrangement whereby power and signaling are transmitted between the buffer semiconductor die 1010 and the memory semiconductor dies 1070 and 1080 using dense through-silicon vias (TSVs) or other vertical interconnects. ” [¶0049]
Regarding Claim 2, O teaches “wherein the first at least one memory cell array is a one of directly above and directly below the second at least one memory cell array.” as [Fig. 1, elements 1070 and 1080] (Fig. 1 shows a stacked memory system. Elements 1070 and 1080 are containing memory array and set one on top of another.)
Regarding Claim 3, O teaches “wherein the first at least one memory cell array is a one of directly above and directly below the controller.” as [Fig. 1, elements 1010 and 1070] (Element 1010 contains the controller and its directly below element 1070, which contains a memory array)
Regarding Claim 4, O teaches “wherein the controller communicates with the first memory device and the second memory device via the intra-device stack interconnect using time-division multiplexing.” as “The pseudo-channels may be selected by a time-division scheme, and a respective command and address may be transferred though the pseudo-channels corresponding to the same memory channel.” [¶0071]
Regarding Claim 5, O teaches “wherein the time-division multiplexing uses time allocations that are cycled at a memory cell array cycle time.” as “the active command ACT may be transferred during two clock cycles including two rising edges and/or two falling edges, whereas the precharge command PRE, the read command RD and the write command WR may be transferred during one clock cycle.” [¶0076]
Regarding Claim 6, O teaches “wherein the first memory device is configured to use a first time slot to transmit data to the controller and the second memory device is configured to use a second time slot to receive data from the controller, the first memory device to transmit the first block of data directly to the second memory device by transmitting the first block of data during the second time slot.” as “ In a multi-bank FIM mode, a plurality of per operation circuit enable signals per_alu_en [0:m] respectively provided to a plurality of bank FIM circuits BFC0˜BFCm may be activated simultaneously or in a same clock cycle and the parallel data processing may be performed by the plurality of bank FIM circuits BFC0˜BFCm. ” [¶0108]
Regarding Claim 8, O teaches “An integrated circuit stack, comprising: a first set of stacked memory devices that include a first memory device and a second memory device, the first set of stacked memory devices comprising memory cell circuitry; and,” as [Fig. 1] (Fig. 1 shows a stacked memory system, each stack comprises a plurality of memory devices.)
“a first processing device electrically coupled to, and stacked with, the first set of stacked memory devices to form a first device stack, the first processing device comprising a processing element and a controller,” as “The stacked memory device 1000 in FIG. 1 may be implemented in a vertical stacking arrangement whereby power and signaling are transmitted between the buffer semiconductor die 1010 and the memory semiconductor dies 1070 and 1080 using dense through-silicon vias (TSVs) or other vertical interconnects. ” [¶0049]
“the controller to communicate with the first set of stacked memory devices using time-division multiplexing wherein each of the first set of stacked memory devices communicates with the controller using respective ones of a set of time slots,” as “The pseudo-channels may be selected by a time-division scheme, and a respective command and address may be transferred though the pseudo-channels corresponding to the same memory channel.” [¶0071]
“the first memory device to communicate with the controller using a first time slot of the set of time slots, the second memory device to communicate with the controller using a second time slot of the set of time slots, the controller to configure the first memory device to communicate directly with the second memory device using the second time slot.” as “ In a multi-bank FIM mode, a plurality of per operation circuit enable signals per_alu_en [0:m] respectively provided to a plurality of bank FIM circuits BFC0˜BFCm may be activated simultaneously or in a same clock cycle and the parallel data processing may be performed by the plurality of bank FIM circuits BFC0˜BFCm. ” [¶0108]
Regarding Claim 10, O teaches “wherein the controller is positioned in alignment with a first memory region of the first memory device and a second memory region of the second memory device.” as “The stacked memory device 1000 in FIG. 1 may be implemented in a vertical stacking arrangement whereby power and signaling are transmitted between the buffer semiconductor die 1010 and the memory semiconductor dies 1070 and 1080 using dense through-silicon vias (TSVs) or other vertical interconnects. ” [¶0049]
Regarding Claim 11, O teaches “wherein the controller, the first memory device, and the second memory device are electrically coupled using through-silicon vias.” as “The stacked memory device 1000 in FIG. 1 may be implemented in a vertical stacking arrangement whereby power and signaling are transmitted between the buffer semiconductor die 1010 and the memory semiconductor dies 1070 and 1080 using dense through-silicon vias (TSVs) or other vertical interconnects.” [¶0049]
Regarding Claim 12, O teaches “wherein communication between the controller and the first set of stacked memory devices includes commands communicated via a command/address bus and data communicated via a data bus.” as “The memory semiconductor die MSD may include CA TSV buffer 421, a TSV controller 422, a DQ TSV driver 423, a FIM TSV driver 424, a data bus (DBUS) controller 442, a DBUS driver 443, a CA decoder 410, a bank control circuit 430, a row decoder circuit (RDEC) 460, a column decoder circuit (CDEC) 470, a bank cell array or memory cell array 480, a read-write circuit (IOSA/WRDRV) 491 and 492, a FIM back-end circuit 210 and 212. ” [¶0082]
Regarding Claim 13, O teaches “wherein the first set of stacked memory devices includes a third memory device, the third memory device to communicate with the controller using a third time slot of the set of time slots.” as “Referring to FIG. 11, an FIM instruction queue may include an instruction field INSTR, a destination field DST, first through third source fields SRC1, SRC2 and SRC3, and a mask field MASK. Also a read command RD and a write command WR transferred from the host device HOST to the stacked memory device MEM for each FIM instruction in the sequential execution mode, FIM operation descriptions, a read data path RDP and a write data path WDP within the memory semiconductor die are illustrated in FIG. 11.” [¶0110]
Regarding Claim 16, O teaches “A controller, comprising: a command/address interface to communicate commands and addresses with a plurality of stacked memory devices via first set of shared interconnections using time- division multiplexing to separate communication between the controller and each of the plurality of stacked memory devices; and,” as [Fig. 1] (Fig. 1 shows a stacked memory system, each stack comprises a plurality of memory devices.)
“a data interface to communicate data with the plurality of stacked memory devices via a second set of shared interconnections using time-division multiplexing to separate communication between the controller and each of the plurality of stacked memory devices.” as “The pseudo-channels may be selected by a time-division scheme, and a respective command and address may be transferred though the pseudo-channels corresponding to the same memory channel.” [¶0071]
Regarding Claim 17, O teaches “wherein the controller is to configure a first memory device of the plurality of stacked memory devices to transmit data in a first time slot that is assigned to a second memory device of the plurality of stacked memory devices for communication with the controller.” as “ In a multi-bank FIM mode, a plurality of per operation circuit enable signals per_alu_en [0:m] respectively provided to a plurality of bank FIM circuits BFC0˜BFCm may be activated simultaneously or in a same clock cycle and the parallel data processing may be performed by the plurality of bank FIM circuits BFC0˜BFCm. ” [¶0108]
Regarding Claim 18, O teaches “wherein the controller is to configure the second memory device to receive data from the first memory device in the first time slot.” as “In a multi-bank FIM mode, a plurality of per operation circuit enable signals per_alu_en [0:m] respectively provided to a plurality of bank FIM circuits BFC0˜BFCm may be activated simultaneously or in a same clock cycle and the parallel data processing may be performed by the plurality of bank FIM circuits BFC0˜BFCm. ” [¶0108]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O et al. [US 2012/0263671] in view of Smith [US 2019/0205244].
Claim 7 is rejected over O and Smith.
O does not explicitly teach wherein the first memory device is configured to use a first time slot to receive data from the controller and the second memory device is configured to use a second time slot to receive data from the controller, the second memory device to receive the first block of data directly to the first memory device by sampling the first block of data during the second time slot.
However, Smith teaches “wherein the first memory device is configured to use a first time slot to receive data from the controller and the second memory device is configured to use a second time slot to receive data from the controller, the second memory device to receive the first block of data directly to the first memory device by sampling the first block of data during the second time slot.” as “in a more complex case, command T1.1 may correspond to (e.g. map to, be ordered to, etc.) time slot C1.3; T2.1 may correspond to time slot C1.4, T3.1 may correspond to time slot C2.3, T1.2 may correspond to time slot C4.3, T2.2 may correspond to time slot C3.3 (e.g. out-of-order, reordered, etc.), T3.2 may correspond to time slot C5.3. Thus, in one embodiment, commands may be ordered (e.g. placed, located, inserted, etc.) from a first set of one or more command streams (e.g. C1, C2, etc. from sources such as CPU1, CPU2, etc.) to a second set of command streams (e.g. C3, C4, etc. to targets such as stacked memory package 2 and stacked memory package 3, etc.).” [¶0413]
O and Smith are analogous arts because they teach stacked memory device and storage system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O and Smith before him/her, to modify the teachings of O to include the teachings of Smith with the motivation of it may be advantageous to provide the logic chip and thus the memory system with various compute resources. [Smith, ¶0203]
Claim 19 is rejected over O and Smith.
O does not explicitly teach wherein the controller is to transmit, to a first memory device of the plurality of stacked memory devices, an indicator of a first time slot that the first memory device is to transmit data, the first time slot being assigned to a second memory device of the plurality of stacked memory devices for communication with the controller.
However, Smith teaches “wherein the controller is to transmit, to a first memory device of the plurality of stacked memory devices, an indicator of a first time slot that the first memory device is to transmit data, the first time slot being assigned to a second memory device of the plurality of stacked memory devices for communication with the controller.” as “in a more complex case, command T1.1 may correspond to (e.g. map to, be ordered to, etc.) time slot C1.3; T2.1 may correspond to time slot C1.4, T3.1 may correspond to time slot C2.3, T1.2 may correspond to time slot C4.3, T2.2 may correspond to time slot C3.3 (e.g. out-of-order, reordered, etc.), T3.2 may correspond to time slot C5.3. Thus, in one embodiment, commands may be ordered (e.g. placed, located, inserted, etc.) from a first set of one or more command streams (e.g. C1, C2, etc. from sources such as CPU1, CPU2, etc.) to a second set of command streams (e.g. C3, C4, etc. to targets such as stacked memory package 2 and stacked memory package 3, etc.).” [¶0413]
O and Smith are analogous arts because they teach stacked memory device and storage system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O and Smith before him/her, to modify the teachings of O to include the teachings of Smith with the motivation of it may be advantageous to provide the logic chip and thus the memory system with various compute resources. [Smith, ¶0203]
Claim 20 is rejected over O and Smith.
O does not explicitly teach wherein the controller is to transmit, to a first memory device of the plurality of stacked memory devices, an indicator of a first time slot that the first memory device is to receive data from a second memory device of the plurality of stacked memory devices, the first time slot being assigned to the first memory device for communication with the controller.
However, Smith teaches “wherein the controller is to transmit, to a first memory device of the plurality of stacked memory devices, an indicator of a first time slot that the first memory device is to receive data from a second memory device of the plurality of stacked memory devices, the first time slot being assigned to the first memory device for communication with the controller.” as “in a more complex case, command T1.1 may correspond to (e.g. map to, be ordered to, etc.) time slot C1.3; T2.1 may correspond to time slot C1.4, T3.1 may correspond to time slot C2.3, T1.2 may correspond to time slot C4.3, T2.2 may correspond to time slot C3.3 (e.g. out-of-order, reordered, etc.), T3.2 may correspond to time slot C5.3. Thus, in one embodiment, commands may be ordered (e.g. placed, located, inserted, etc.) from a first set of one or more command streams (e.g. C1, C2, etc. from sources such as CPU1, CPU2, etc.) to a second set of command streams (e.g. C3, C4, etc. to targets such as stacked memory package 2 and stacked memory package 3, etc.).” [¶0413]
O and Smith are analogous arts because they teach stacked memory device and storage system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O and Smith before him/her, to modify the teachings of O to include the teachings of Smith with the motivation of it may be advantageous to provide the logic chip and thus the memory system with various compute resources. [Smith, ¶0203]
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over O et al. [US 2012/0263671] in view of Lee [US 2015/0041971].
Claim 9 is rejected over O and Lee.
O does not explicitly teach wherein the set of time slots repeats with a duration substantially equal to a core cycle time of the first set of stacked memory devices.
However, Lee teaches “wherein the set of time slots repeats with a duration substantially equal to a core cycle time of the first set of stacked memory devices.” as “Since memory typically operates in synchronization with a clock signal, it is preferable that input time points of the clock signal to the stacked memories are substantially equal to one another.” [¶0023]
O and Lee are analogous arts because they teach stacked memory device and storage system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O and Lee before him/her, to modify the teachings of O to include the teachings of Lee with the motivation of when the circuits constituting the main die and the slave dies are formed in the vertical interposer, it is possible to decrease the area of the dies, and to further optimize the operational performance of the stacked semiconductor apparatus. [Lee, ¶0031]
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O et al. [US 2012/0263671] in view of Qawami et al. [US 2006/0129701].
Claim 14 is rejected over O and Qawami.
O does not explicitly teach wherein the controller is to configure the first memory device to communicate directly with the third memory device using the third time slot.
However, Qawami teaches “wherein the controller is to configure the first memory device to communicate directly with the third memory device using the third time slot.” as “multiple time slots (herein called "bus cycles" or "bus phases") are used to communicate data (one phase) and an address (two phases) to the memory device 10 for a particular operation (a read or a write operation, for example).” [¶0015]
O and Qawami are analogous arts because they teach stacked memory device and storage system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O and Qawami before him/her, to modify the teachings of O to include the teachings of Qawami with the motivation of having a technique includes sharing common external terminals of a memory device to communicate data and an address with the memory device for a given memory operation. [Qawami, Abstract]
Claim 15 is rejected over O and Qawami.
O does not explicitly teach wherein the controller is to configure the first memory device to communicate directly with the second memory device using an instance of the second time slot and to communicate with the third memory device using an instance of the third time slot that is a next successive third time slot after the second time slot.
However, Qawami teaches “wherein the controller is to configure the first memory device to communicate directly with the second memory device using an instance of the second time slot and to communicate with the third memory device using an instance of the third time slot that is a next successive third time slot after the second time slot.” as “in accordance with some embodiments of the invention, multiple time slots (herein called "bus cycles" or "bus phases") are used to communicate data (one phase) and an address (two phases) to the memory device 10 for a particular operation (a read or a write operation, for example)” [¶0015] ("Bus cycle" implies one after another time slots are allocated for each device communication.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132